Appeals from (1) a decision of the Unemployment Insurance Appeal Board, filed January 13, 1975, which affirmed the decision of a referee holding claimant ineligible to receive unemployment insurance benefits for the periods May 27, 1974 to July 1, 1974 because she was not capable of employment, and July 2, 1974 to October 10, 1974 because she was not then available for employment, and (2) a decision of the same board, filed May 27, 1975, which affirmed the decision of a referee holding claimant ineligible to receive benefits for the period October 11, 1974 to February 24, 1975 because of unavailability for employment. Claimant was ill and unable to work from April 2 through July 1, 1974. A doctor’s certificate substantiated this incapability in contrast to claimant’s contention that she started to look for work in May, 1974. There was substantial evidence to support the board’s finding of incapability. Credibility, when in issue, is a matter within the sole province of the board. The restrictions placed by claimant upon the type of work she was seeking, the salary she would accept, and the random manner in which she sought employment justified the board’s findings that she was not available for employment from July 2, 1974 to October 10, 1974 and from October 11, 1974 to February 24, 1975. "Whether a claimant’s efforts to secure employment are sufficiently diligent to satisfy the statutory requirement of availability is a question of fact to be determined by the board and its determination, if rendered upon substantial evidence, must be sustained”. (Matter of Bennett [Catherwood] 33 AD2d 946, 947. See, also, Matter of Pantel [Catherwoodj 35 AD2d 681.) Decisions affirmed, without costs. Herlihy, P. J., Sweeney, Kane, Koreman and Larkin, JJ., concur.